DISMISS and Opinion Filed August 23, 2022




                                  S  In The
                           Court of Appeals
                    Fifth District of Texas at Dallas
                              No. 05-19-01014-CV

    ADA RENEE LAWRENCE, INDIVIDUALLY, AND ADA RENEE
 LAWRENCE, AS NEXT FRIEND OF M.W., A MINOR, C.C., A MINOR,
           J.C., A MINOR AND Z.C., A MINOR, Appellants
                                V.
STEWART CREEK VILLAS LP, CAPSTONE REAL ESTATE SERVICES,
  INC., RESTOPROS, INC., SONGHAI DEVELOPEMENT COMPANY,
                 L.L.C. AND CHERNO NJIE, Appellees

              On Appeal from the 199th Judicial District Court
                           Collin County, Texas
                  Trial Court Cause No. 199-04308-2016

                       MEMORANDUM OPINION
                   Before Justices Schenck, Smith, and Garcia
                            Opinion by Justice Smith
      We reinstate this appeal. Before the Court is the parties’ August 11, 2022

agreed motion to dismiss the appeal. We grant the motion and dismiss the appeal.




                                         /Craig Smith/
                                         CRAIG SMITH
                                         JUSTICE
191014F.P05
                                  S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

ADA RENEE LAWRENCE,                          On Appeal from the 199th Judicial
INDIVIDUALLY, AND ADA                        District Court, Collin County, Texas
RENEE LAWRENCE, AS NEXT                      Trial Court Cause No. 199-04308-
FRIEND OF M.W., A MINOR, C.C.,               2016.
A MINOR, J.C., A MINOR AND                   Opinion delivered by Justice Smith.
Z.C., A MINOR, Appellants                    Justices Schenck and Garcia
                                             participating.
No. 05-19-01014-CV          V.

STEWART CREEK VILLAS LP,
CAPSTONE REAL ESTATE
SERVICES, INC., RESTOPROS,
INC., SONGHAI
DEVELOPEMENT COMPANY,
L.L.C. AND CHERNO NJIE,
Appellees

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.

      It is ORDERED that each party bear their own costs of this appeal.


Judgment entered this 23rd day of August 2022.




                                       –2–